DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 does not end with a period.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a metering mechanism” in claims 1 and 19; “a biasing element” in claim 7; “a push member” in claims 8 and 16; “an agitation portion” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “dosing device” comprising “an outlet” and “a housing … [comprising] … an output opening for delivering one or more tablets to the outlet,” which when read in light of the specification is not understood.  The drawings appear to show that the housing defines the outer boundary of the dosing device and includes the output opening therein, but do not show any element of the dosing device which may be properly construed as “the outlet.”  Since the housing and its output opening define an outer boundary of the dosing device, it is unclear what it means for the dosing device to comprise both an outlet and an output opening which delivers a table to the outlet.  It is unclear if the “outlet” and “output opening” are part of the same element (such as different sides of the same opening), or if the “outlet” is an element of a second undisclosed housing.  Claim 19 recites similar limitations of “an outlet” and “an output opening,” which are indefinite for the same reasons.  It is also noted that claims 6, 8, and 16 further define the apparatus in terms of the outlet and are also not understood.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-10, 12, 13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, and 16-26 of copending Application No. 16/464,784 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar subject matter with only minor differences in language or minor differences that would have been obvious to a PHOSITA (note teachings of references used below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13, and 16-20 of copending Application No. 16/464,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is directed to substantially the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadini (US 2007/0210118).

Regarding claims 12, 13, 15, and 16, Gadini is relied upon as above and further discloses a cartridge comprising: the dosing device (Figure 4 broadly and reasonably shows a cartridge); and tablets inside the container, wherein each tablet comprising comprises at least one active ingredient for an automatic washing process (paragraph 291); a kit comprising: an automatic washing machine (paragraph 2); and the cartridge (Figure 4 broadly and reasonably shows a cartridge); wherein the dosing device is further configured to dispense one tablet at a time (the device would be capable of dispensing one tablet at a time; such as an appropriately shaped/sized tablet, or use with only one tablet); a push member which is operable: to pass through an opening in the metering mechanism (inner wall of 30d, note 11b); and to push one or more tablets from the metering mechanism to the outlet when the metering mechanism is in the second position (see Figure 5).
Regarding claim 19, Gadini is relied upon as above and further discloses an automatic dishwashing machine (paragraphs 71, 73) configured to connect with a container (Figure 4: 12) comprises an exit port (bottom of 12) and tablets comprising at least one active ingredient for an automatic dishwashing process inside the container (paragraphs 71, 73, 76, 291), the automatic dishwashing machine comprising: an outlet configured to deliver tablets from the container into the automatic dishwashing machine (Figure 4: bottom opening in element 5); a metering mechanism located between the exit port of the container and the outlet (30d); and a housing which surrounds the metering mechanism, wherein the housing comprises an inlet 
Regarding claims 1, 6, and 12, Gadini is relied upon as above and further discloses an embodiment of the dosing device (Figures 19-23), comprising: a container for storing tablets, and comprising an exit port (Figure 19: 12; note bottom of 12); an outlet configured to deliver tablets from the container into an automatic washing machine (Figure 19: bottom opening in the unlabeled insulated coating); a metering mechanism located between the exit port of the container and the outlet (31a, 31b); and a housing which surrounds the metering mechanism, wherein the housing comprises an inlet opening for receiving one or more tablets from the exit port of the container, and an output opening for delivering one or more tablets to the outlet (31c, note upper and lower portions of 31c); wherein the metering mechanism is linearly moveable in the housing between a first position in which one or more tablets is receivable in the inlet opening, and a second position in which one or more tablets is deliverable to the outlet (paragraph 144); further comprising a resilient portion (paragraph 146, “spring”) on the metering mechanism which is operable to be deflected by a protrusion on the housing as the metering mechanism is moved from the first position to the second position (34), so as to prevent more than the one or more tablets passing from the container through to the outlet during a movement of the metering mechanism from the first position to the second position (31a and 31b can prevent a tablet from passing when in a second position); a cartridge (embodiment of Figure 19); and tablets inside the container (28); wherein each tablet comprises at least on active ingredient for an automatic washing process (paragraph 291).

1-7, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (GB 2257421).
Regarding claims 1-7, 9, and 15, Thompson discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (50; note bottom of 50); an outlet configured to deliver tablets from the container into an automatic washing machine (bottom of 2); a metering mechanism located between the exit port of the container and the outlet (38, 40); and a housing which surrounds the metering mechanism (2), wherein the housing comprises an inlet opening for receiving one or more tablets from the exit port of the container (element 2 at the bottom of 50), and an output opening for delivering one or more tablets to the outlet (42); wherein the metering mechanism is linearly moveable in the housing between a first position in which one or more tablets is receivable in the inlet opening, and a second position in which one or more tablets is deliverable to the outlet (see Figures 3 and 4, vertical movement of 38 and 40); wherein the metering mechanism is also rotatable between the first position and the second position (see Figures 3 and 4, rotational movement of 38 and 40); wherein the inlet opening extends in a direction which is transverse the direction of the output opening (element 2 at the bottom of 50 and 42 both extend in a horizontal and vertical direction); wherein the metering mechanism is threadably engageable with the housing (38 and 40 are inside the housing, therefore broadly and reasonably threads the housing); further comprising a projection on one of the housing or the metering mechanism, which is operable to engage with a slot in the other of the housing or the metering mechanism, for guiding the movement of the metering mechanism inside the housing (note slot at/above element 58 and elements 38/40); further comprising a resilient portion (38) on the metering mechanism which .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadini (US 2007/0210118).
Regarding claims 17 and 18, Gadini is relied upon as above, but does not expressly disclose wherein one or more of the tablets have a cylindrical shape, or wherein one or more of the tablets have a disc shape or discoid shape; however, this is considered to be a mere change in shape, and it has been shown that absent unexpected results or persuasive secondary considerations a mere change in shape is obvious to a PHOSITA, so it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to change the shape of the tablets to be as claimed.  MPEP 2144.04 (IV) (B) – Changes in Shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711